11-4124
    Tsering v. Holder
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A089 200 631
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 27th day of February, two thousand fourteen.

    PRESENT:
             JON O. NEWMAN,
             REENA RAGGI,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    WANGYAL TSERING, AKA MUKHIYA GHALE,
             Petitioner,
                        v.                                 11-4124
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL, ET AL.,
             Respondents.
    _____________________________________

    FOR PETITIONER:               Jason A. Nielson, Law Offices of
                                  Thomas Mungoven, New York, New York.

    FOR RESPONDENTS:              Stuart F. Delery, Acting Assistant
                                  Attorney General; Paul Fiorino,
                                  Senior Litigation Counsel; Judith R.
                                  O’Sullivan, Trial Attorney, Office
                                  of Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Wangyal Tsering seeks review of a September

20, 2011, order of the BIA affirming the February 10, 2011,

decision of Immigration Judge (“IJ”) Jesse B. Christensen

denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).    In

re Wangyal Tsering, No. A089 200 631 (B.I.A. Sep. 20, 2011),

aff’g No. A089 200 631 (Immig. Ct. N.Y. City Feb. 10, 2011).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as supplemented by the BIA’s decision.   See

Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

applicable standards of review are well established.    See 8

U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

513 (2d Cir. 2009).

    In this case, the agency denied relief based on an

adverse credibility determination.     For asylum applications

such as this one, governed by the REAL ID Act, the agency may,


                              2
considering    the    totality       of       the     circumstances,    base     a

credibility    finding     on   an       asylum       applicant’s   “demeanor,

candor, or responsiveness,” and inconsistencies in his or her

statements, without regard to whether they go “to the heart of

the   applicant’s     claim.”        8       U.S.C.    §   1158(b)(1)(B)(iii).

Tsering does not challenge the IJ’s findings regarding his

demeanor, discrepancies in his statements, and his failure to

mention human rights abuses in Tibet when asked what he feared

would happen to him if he were returned to China.                      Although

Tsering asserts that some of these findings do not support the

IJ’s credibility determination, because he does not point to

any error or offer any specific argument, the findings stand

as valid bases for the adverse credibility determination. See

Shunfu Li v. Mukasey, 529 F.3d 141, 146-47 (2d Cir. 2008).

      Tsering does challenge the IJ’s finding that he failed to

establish his identity. However, that conclusion is supported

by the record.       We defer to the IJ’s finding that Tsering’s

claim   that   he    had   forgotten           the     Tibetan   language      was

implausible because he testified that for the first 24 years

of his life, between 1974 and 1998, he lived in Tibet or a

Tibetan refugee camp.      See Ming Xia Chen v. BIA, 435 F.3d 141,

145 (2d Cir. 2006) (noting that we will defer to an IJ’s


                                         3
finding       that     an    applicant’s     testimony      is    inherently

implausible “unless we are left with the definite and firm

conviction      that    a    mistake   has   been   committed”    (internal

quotation marks omitted)).

    In        light    of    his   other     concerns     about   Tsering’s

credibility, the IJ reasonably expected Tsering to provide

corroborating evidence to rehabilitate his testimony.                    See

Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                  We

defer    to    the    IJ’s   permissible     conclusion    that    Tsering’s

documents issued by the Tibet Office in New York did not

establish that he was from Tibet because those documents did

not come from Tibet or Nepal and the Tibet Office did not

independently verify Tsering’s identity.                See Xiao Ji Chen v.

U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006)

(holding that the weight to be afforded to evidence “lies

largely within the discretion of the IJ” (internal quotation

marks and alteration omitted)).              Similarly, we defer to the

IJ’s reasonable conclusion that the uncorroborated letters

from the Tibet Office and Tsering’s friends were entitled to

little weight, because they were unauthenticated, unsworn

statements of interested parties.             See id.




                                       4
      Together, Tsering’s demeanor, the inconsistencies in his

testimony,       his   failure     to   note   concerns     about      China’s

treatment of the Tibetan population, the implausibility of his

testimony that he had forgotten how to speak Tibetan, and his

inadequate corroborating evidence provide substantial evidence

in support of the agency’s credibility determination. See Xiu

Xia   Lin   v.    Mukasey,   534 F.3d 162,   167   (2d    Cir.    2008).

Accordingly,      because    Tsering’s      claims   that      he   would   be

persecuted or tortured in Nepal or China depended on the

credibility of his testimony, the agency’s adverse credibility

determination forecloses all relief.               See Paul v. Gonzales,

444 F.3d 148, 156 (2d Cir. 2006).

      For the foregoing reasons, the petition for review is

DENIED.     As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                                        5